United States Court of Appeals
                     For the First Circuit


No. 19-1282

                JAIRO ARQUIMEDES MACHADO SIGARAN,

                           Petitioner,

                               v.

               WILLIAM P. BARR, Attorney General,

                           Respondent.


                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                             Before

                 Torruella, Boudin, and Kayatta,
                         Circuit Judges.


     Jeffrey B. Rubin, with whom Todd C. Pomerleau and Rubin
Pomerleau PC were on brief, for petitioner.
     John F. Stanton, Trial Attorney, Office of Immigration
Litigation, U.S. Department of Justice, with whom Joseph H. Hunt,
Assistant Attorney General, Civil Division, U.S. Department of
Justice, and Keith I. McManus, Assistant Director, Office of
Immigration Litigation, were on brief, for respondent.


                         August 5, 2020
           KAYATTA, Circuit   Judge.    Petitioner    Jairo   Arquimedes

Machado Sigaran ("Machado") appeals from the denial of his request

for temporary protected status ("TPS") under 8 U.S.C. § 1254a.

Eligibility for such relief requires, among other things, that the

noncitizen maintain a continuous residence and physical presence

within the United States for a period of time that began in this

instance on December 27, 1997. During that time Machado admittedly

spent ninety-eight days outside the United States pursuant to an

order of removal.   He argues that he can excuse those ninety-eight

days as "brief, casual, and innocent," id. § 1254a(c)(4)(A)–(B),

because his order of removal was later rescinded by an immigration

judge.   In denying petitioner's request, the Board of Immigration

Appeals determined that the rescission of the removal order was

improper, leaving petitioner with no excuse for his time outside

the country.   For the following reasons, we affirm the decision of

the BIA denying petitioner's request for TPS relief.

                                  I.

           Machado first came to the United States to join his

mother in Massachusetts at the age of sixteen.         He was picked up

by border patrol agents near Brownsville, Texas, a few days after

he crossed the United States-Mexico border.          While detained, in

December 1997, he was issued a document titled "notice to appear"

in immigration court.    The notice did not include the date and

time of his first immigration hearing.      It did, however, state:


                                - 2 -
           You   must  notify   the   Immigration   Court
           immediately . . . whenever you change your
           address or telephone number during the course
           of this proceeding. . . . If you do not . . .
           provide an address at which you may be reached
           during proceedings, then the Government shall
           not be required to provide you with written
           notice of your hearing.

           Machado was then transferred to Boston and released in

January 1998 to his mother's friend and landlady, Marisel Machuca.

Upon release, he was served with a document entitled "Notification

Requirement for Change of Address" instructing him in English and

Spanish to keep both INS and the Immigration Court advised of any

address changes, warning him that failure to do so could result in

entry of an order of removal, in absentia.               Machado at that time

provided the address of Machuca, with whom Machado and his mother

were then residing.       Machado and his mother lived at that location

for only a few weeks and moved out in late January 1998.              Neither

Machado nor his mother informed immigration authorities of his

change of address.    Hearing notices were then sent to Machuca, who

failed to pass them on to Machado.              As a result, Machado missed

his   immigration   hearings.       At    his    final   removal   hearing   in

September 2000, he was ordered removed in absentia.

           After the removal order was issued, Machado lived in the

United States for several more years, fathered three children, was

arrested   four   times    but   only    convicted    once   (of   misdemeanor

trespass), and began to apply for immigration relief (he filed two



                                    - 3 -
ultimately unsuccessful TPS applications).               In October 2011, he

was arrested again, this time by immigration officers, and removed

to El Salvador on November 30, 2011, pursuant to the 2000 removal

order.

             In January 2012, his lawyer moved to reopen his case

with the Texas immigration court based on the fact that he had not

received actual notice of his final removal hearing in September

2000.      In March 2012 -- ninety-eight days after his removal --

Machado returned to the United States, was again apprehended by

authorities, and pled guilty to illegal reentry.                In April, the

Texas immigration judge granted Machado's motion to reopen and

vacated the in absentia removal order, reasoning that although

Machado had received "proper notice" of his final removal hearing,

"he [had been] purposefully kept unaware of the [hearing] notices

by   his   mother's     friend."        The   Texas   immigration   judge   then

transferred Machado's case to Boston.

             In   the   course     of   continued     proceedings   in   Boston,

Machado conceded that he was removable but requested various forms

of relief and withholding of removal.                  The immigration judge

decided that Machado had abandoned several of his applications,

and the judge pretermitted two others, including Machado's TPS

application, based on Machado's previous convictions for trespass

and illegal reentry.         Machado appealed the Boston immigration

judge's decisions to the BIA, and in the meantime sought and


                                        - 4 -
received post-conviction relief from the trespassing conviction in

Massachusetts state court.          Because the conviction was vacated and

no longer a bar to relief, the BIA remanded the case back to the

Boston immigration judge, and the parties refocused their dispute

on whether Machado's alleged lapse in residence and physical

presence due to the November 2011 deportation made him ineligible

for TPS.    The Boston immigration judge ruled that it did, and on

appeal in March 2017 the BIA affirmed the Boston immigration

judge's decision.

            Machado then petitioned this court for review.                 The

government made an unopposed motion to remand to the BIA for

further    consideration       of     Machado's     eligibility     for   TPS,

specifically with regard to his argument that his removal did not

break the continuous physical presence or residence requirements

because    the   removal   order      had   been   rescinded   by   the   Texas

immigration judge.       We granted that motion.         In his briefing on

remand, Machado additionally argued that the immigration court

never had jurisdiction over him because his original notice to

appear had not included the date and time of his first hearing.

In   February    2019,   the   BIA    dismissed    Machado's   jurisdictional

argument and further determined that the Texas immigration judge

had not had authority to rescind the in absentia removal order,

and Machado's removal therefore prevented him from meeting the




                                      - 5 -
continuous physical presence and residence requirements.             Machado

timely appealed again.

                                       II.

               We review legal issues on appeal from the BIA de novo

but   defer     to   the   agency's   reasonable   interpretations    of   the

agency's governing statutes, including, as relevant here, 8 U.S.C.

§ 1101 et seq.        See Soto-Hernandez v. Holder, 729 F.3d 1, 3 (1st

Cir. 2013); see also Chevron, U.S.A., Inc. v. Nat. Res. Def.

Council, Inc., 467 U.S. 837, 842–43 (1984).

                                       A.

               As a preliminary issue, we address Machado's argument,

citing Pereira v. Sessions, 138 S. Ct. 2105 (2018), that because

his initial notice to appear did not list the date and time of his

first       immigration    hearing,   the    immigration   court   never   had

jurisdiction over his case.           The government makes no claim that

Machado failed to preserve this argument.           In Pereira, the Supreme

Court held that a "putative notice to appear" without date and

time included is not sufficient to trigger the "stop-time" rule.

Id. at 2114–16.1      In Goncalves Pontes v. Barr, however, we squarely

decided that -- even in light of the Supreme Court's holding in



        1
        The stop-time rule stops the running of the clock for an
immigrant's physical presence in the United States for purposes of
cancellation of removal "when the alien is served a notice to
appear under section 1229(a)" of the INA. Id. at 2114 (quoting 8
U.S.C. § 1229b(d)(1)).


                                      - 6 -
Pereira -- a notice to appear that fails to specify a hearing date

and time is sufficient to initiate proceedings in the immigration

court under 8 C.F.R. § 1003.14(a).        Goncalves Pontes v. Barr, 938

F.3d 1, 5–7 (1st Cir. 2019) (citing In re Bermudez-Cota, 27 I. &

N. Dec. 441, 447 (B.I.A. 2018)); see also United States v. Mendoza,

2020 WL 3529571, at *3 (1st Cir. June 30, 2020) (explaining that

our decision in Goncalves Pontes did not require subsequent service

of a notice of hearing in order for a notice to appear to vest

jurisdiction in the immigration court). Machado offers no relevant

reason for distinguishing Goncalves Pontes.             As a result, this

jurisdictional challenge under Pereira fails.

                                   B.

           Machado's primary argument on appeal is that his ninety-

eight-day absence from the country was brief, casual, and innocent.

Eligibility for TPS relief requires -- among other things -- the

applicant to have "been continuously physically present in the

United   States   since   the   effective   date   of    the   most   recent

designation" under § 1254a(b)(1) of the state of which he is a

national, and to have "continuously resided in the United States

since such date as the Attorney General may designate."           8 U.S.C.

§ 1254a(c)(1)(A)(i)–(ii).       An applicant can still satisfy the

requirements   for   continuous   physical    presence    and   continuous




                                  - 7 -
residence if any absence from the United States was "brief, casual,

and innocent."   Id. § 1254a(c)(4)(A)–(B).2

          The regulations further defining the phrase "brief,

casual, and innocent" make clear that an absence due to an order

of removal does not qualify.   See 8 C.F.R. § 1244.1(2).   We do not

read Machado's brief to argue otherwise.      The question, then, is

whether the Texas immigration judge's rescission of Machado's

removal order had the effect of making Machado's absence brief,

casual, and innocent when it would otherwise not have been.       We

previously remanded this appeal to allow the BIA to consider that

question. In the words of the government's motion to remand, which

we referenced in our remand order:

          Remand will permit the agency to further
          consider Petitioner's eligibility for TPS in
          light of the rescission of the underlying
          removal order. In particular, the agency may
          further consider whether a departure pursuant
          to an otherwise valid removal order may
          nevertheless be deemed "brief, casual, and
          innocent" for purposes of TPS where the




     2  Additionally, there is an exception from the continuous
residence requirement for "brief temporary trip[s] abroad required
by emergency or extenuating circumstances outside the control of
the alien." 8 U.S.C. § 1254a(c)(4)(B). Machado argues that this
exception applies to his case.     Because the exception is only
available to solve a continuous-residence problem, however, and
not a continuous-physical-presence problem, id. § 1254a(c)(4)(A),
it cannot save Machado here. Even if he established continuous
residence, he would still have to establish continuous physical
presence.


                               - 8 -
          underlying      order   has    been   deemed    void     ab
          initio.3

The BIA seems to have assumed on remand that a departure pursuant

to a removal order could be brief, casual, and innocent if the

order was later rescinded as invalid from the outset.                   The BIA

thus pivoted to address the question of whether the rescission

itself was lawful, concluding that it was not.            Machado now argues

that it was improper for the BIA to reach the issue of whether the

Texas immigration judge's rescission of the removal order was

correct because, according to Machado, that issue was outside the

bounds of our remand order.

          A broad reading of our remand order could certainly allow

for   review   of   the     Texas       immigration      judge's    rescission

decision -- the issue of Machado's "eligibility for TPS in light

of the rescission of the underlying removal order" might easily

turn on the legal effectiveness of that underlying order.               Machado

urges us to adopt a narrower reading of our remand.                But as long

as Machado had fair notice of the BIA's intention to consider

whether the rescission was improper, we see no reason to opt for

a narrow reading of our remand mandate.               In the ordinary case,

after all, the BIA generally has substantial sua sponte authority,

which allows it to choose to address the merits of even an issue



      3 This language is from the government's unopposed motion to
remand, which we incorporated into our remand order.


                                    - 9 -
not raised by the parties and reopen previously-decided cases.

See Meng Hua Wan v. Holder, 776 F.3d 52, 56 (1st Cir. 2015);

Guerrero v. Holder, 766 F.3d 122, 127 (1st Cir. 2014) (explaining

the BIA's sua sponte authority to reopen immigration proceedings);

Ghassan v. INS, 972 F.2d 631, 635 (5th Cir. 1992) ("Unlike the

circuit courts of appeals, the BIA is not a court of error.").   We

do not hold that a remand mandate cannot limit the application of

that sua sponte authority.   See Mendez-Gutierrez v. Gonzales, 444

F.3d 1168, 1172–73 (9th Cir. 2006) ("The [BIA], like the district

court, has no power to expand our remand beyond the boundary

ordered by our court."); see also Saqr v. Holder, 580 F.3d 414,

420 (6th Cir. 2009). But we see no reason to read such a limitation

into our broadly-framed order in this case, as long as Machado had

notice that the BIA might well consider whether the rescission

ruling was valid.   And he did have such notice in the form of the

government's brief on remand expressly urging the BIA to find the

rescission ruling invalid. Machado also argues that the BIA should

not have considered a challenge to the validity of the rescission,

given that the government failed to appeal the rescission or

otherwise challenge its propriety prior to our remand to the BIA.

But, as we have already explained, the BIA has the authority to

raise issues and reopen cases sua sponte.

          Given that the BIA was within its discretion to review

the rescission, we ask next whether its legal analysis overturning


                              - 10 -
the rescission order was correct.      The statute spells out the

circumstances in which an in absentia order of removal may be

rescinded by an immigration judge:

          Such an order may be rescinded only --
          (i) upon a motion to reopen filed within 180
          days after the date of the order of removal if
          the alien demonstrates that the failure to
          appear    was    because     of    exceptional
          circumstances . . .
          (ii) upon a motion to reopen filed at any time
          if the alien demonstrates that the alien did
          not   receive   notice  in   accordance   with
          paragraph (1) or (2) of section 1229(a) of
          this title or the alien demonstrates that the
          alien was in Federal or State custody and the
          failure to appear was through no fault of the
          alien.
8 U.S.C. § 1229a(b)(5)(C).

          Two of the three possible justifications for rescission

recognized by the foregoing text clearly do not apply here.

Machado does not argue that his motion was filed within 180 days

of the order of removal (in fact, it was filed approximately twelve

years later).   Nor does he contend that he was in federal custody

at the time of his final removal hearing.    That leaves only the

third recognized justification:    a demonstration that the alien

"did not receive notice in accordance with paragraph (1) or (2) of

section 1229(a)."   The Texas immigration judge and all parties to

this proceeding -- including Machado -- presume that the government




                              - 11 -
sent to Machado the requisite notice.4       The issue is whether he

"did not receive" that notice.

            The Texas immigration judge found that Machado did not

in fact receive the notice and that that fact, combined with

Machado's youth and Machuca's decision not to forward the notice,

justified rescission.    But as the BIA has held, a person who does

not receive a mailing because he changed his address without

telling the immigration authorities cannot claim that he failed to

receive notice.     M-R-A-, 24 I. & N. Dec. 665, 675 (B.I.A. 2008);

see   8   U.S.C.   § 1229a(b)(5)(A)   (presuming   that   a   notice   is

effectively delivered when mailed to a person's last-provided

address); Renaut v. Lynch, 791 F.3d 163, 167–68 (1st Cir. 2015).

Instead, a person can only show that he did not receive notice "so

long as he complied with the statute's address requirements."

Renaut, 791 F.3d at 167; see also Shia v. Holder, 561 F.3d 19, 20–

21 (1st Cir. 2009) (per curiam); Shah v. Mukasey, 533 F.3d 25, 28

(1st Cir. 2008).

            Machado has not shown or even argued that he complied

with those requirements -- that is, he did not provide "a written

record of any change of [his] address or telephone number."            8



      4 While Machado argues extensively that the notices sent to
him were insufficient to vest jurisdiction in the immigration
court, see supra subsection II.A., he did not argue before the BIA
nor does he argue before us that any deficiencies in the notices
mean that he has met the requirements of § 1229a(b)(5)(C).


                                - 12 -
U.S.C. § 1229(a)(1)(F)(ii).        And indeed, "[n]o written notice [is]

required [for an in absentia removal] if the alien has failed to

provide the address required under [8 U.S.C. § 1229(a)(1)(F)]."

Id. § 1229a(b)(5)(B).

              While in Renaut we explained that an alien need not

necessarily update his residential address after moving if he can

still be reached at the address on file, 791 F.3d at 168–69,

Machado has made no argument that he intended to or could have

received mail at Machuca's address.         Even if he had so argued, his

argument would come up against the government's evidence that the

notices were sent there and received by Machuca.        And while he was

not yet an adult at the time he failed to tell the INS of his

address change, he was released to the custody of his mother, and

there is no claim that she was unaware of his obligations.5           The

upshot is that, because Machado did not update his address when he

moved and his notices were sent to his last-known address, proper

notice was given under the meaning of the statute and his removal

order       was   not   eligible   for   rescission    under   8   U.S.C.

§ 1229a(b)(5)(C)(ii).

              Because the BIA correctly found that the immigration

judge's rescission order was improper, we need not decide whether



        5
       So we need not decide how these rules would play out were
the custodial adult unaware of the warnings given to a minor
concerning address changes.


                                   - 13 -
an absence caused by an order of removal that was later properly

rescinded could be brief, casual, and innocent.     We thus hold only

that the BIA did not abuse its discretion in finding that the Texas

immigration judge's rescission of the removal order was incorrect,

Machado's challenge to the in absentia removal order fails, and

Machado's resulting ninety-eight-day absence from the country was

therefore not "brief, casual, and innocent" under the regulations.

                                  III.

          For   the   foregoing    reasons,   we   affirm   the   BIA's

March 2017 and February 2019 orders insofar as they deny TPS

relief.




                              - 14 -